Relators= Motion for Rehearing Overruled; Petition for Writ of Mandamus
Denied and Memorandum Opinion of April 27, 2006, Withdrawn and Substitute
Opinion filed August 31, 2006







 
Relators= Motion for Rehearing Overruled; Petition for Writ of
Mandamus Denied and Memorandum Opinion of April 27, 2006, Withdrawn and
Substitute Opinion filed August 31, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00186-CV
____________
 
IN RE MARGARET WILLIAMS AND MARGOTT WILLIAMS,
NEXT FRIEND OF MATTHEW WILLIAMS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
S U B S T
I T U T E  M E M O R A N D U M   O P I N I O N
On March
7, 2006, relators filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relators asked this court to compel the Honorable Ken Wise, presiding judge of
the 152nd Judicial District Court of Harris County, to set aside his order
lifting a lis pendens from a piece of property which is the subject of
the underlying law suit in this case.




Relators have not established that they are entitled
to mandamus relief because relators=
petition is not verified: See  as required by  Tex. R. App. P. 52.3 (Vernon 2004) (AAll factual statements in the petition must be
verified by affidavit made on personal knowledge by an affiant competent to
testify to the matters stated.@).  We
aAccordingly, we deny relators= petition for
writ of mandamus and overrule relators=
motion for rehearing. 
 
PER CURIAM
 
 
Petition Denied and Substitute
Memorandum Opinion filed August 31, 2006.
Panel consists of Justices Anderson,
Edelman, and Frost.